Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group II: claims 1-9, 17-25 in the “Response to Election / Restriction Filed - 07/08/2022”, withdrawal of non-elected claim 10-16 are acknowledged. This office action considers claims 1-25, in “Claims - 07/08/2022”, pending for prosecution, of which claims 10-16 are withdrawn.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3-9, 17-19, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al. (US 20180082950 A1 – hereinafter Bi).
Regarding Claim 1, Bi teaches an integrated circuit structure (see the entire document; Fig. 7; specifically, [0039]-[0084], and as cited below), comprising:

    PNG
    media_image1.png
    446
    478
    media_image1.png
    Greyscale

Bi – Fig. 7
a fin (10; Fig. 7; [0039] – “The substrate 10 can have, e.g., fins, vertical nanowires”) having a lower fin portion (lower portion of 10) and an upper fin portion (upper portion of 10); 
a gate stack ({12, 14} – [0046] – “The gate structure 12”; [0048] – “The spacers 14”) over the upper fin portion of the fin (upper portion of 10), the gate stack having a first side (left of ({12, 14}) opposite a second side (right of ({12, 14}); 
a first source or drain structure ({16, 22, 32, 34, 36} – [0050 - “The source/drain 16, 18”) comprising an epitaxial structure ([0051] – “in-situ doped source/drain 16, 18 are deposited or formed via epitaxial growth”) embedded in the fin at the first side of the gate stack (left of ({12, 14}); and 
a second source or drain structure ({18, 22, 32, 34, 36} - [0050 - “The source/drain 16, 18”) comprising an epitaxial structure ([0051] – “in-situ doped source/drain 16, 18 are deposited or formed via epitaxial growth”) embedded in the fin at the second side of the gate stack (right of {12, 14}), 
the epitaxial structures of the first ({16, 22, 32, 34, 36}) and second source or drain structures ({18, 22, 32, 34, 36}) having a vertical trench centered therein (36; 36 is formed in trench 26 shown in Fig. 5. – [0070 - “A first trench 26 is formed on one side of the gate structure 12 and a second trench 26 is formed on the other side of the gate structure 12”), and 
the first ({16, 22, 32, 34, 36}) and second source or drain structures ({18, 22, 32, 34, 36}) comprising silicon ([0055] – “the epitaxial semiconductor material that provides the source and drain regions 16, 18 can be composed of silicon (Si)”) and a Group V dopant impurity ([0052] – “The doped regions 16, 18 can be formed within portions of the semiconductor substrate 10. The dopant can be provided to the doped region(s) 16, 18”; [0061] – “examples of n-type dopants, i.e., impurities, include but are not limited to antimony, arsenic and phosphorous” – Note: antimony, arsenic and phosphorous are Group V dopants).
Regarding Claim 3, Bi teaches the integrated circuit structure of claim 1, wherein the Group V dopant impurity of the first and second source or drain structures is phosphorous ([0061] – “examples of n-type dopants, i.e., impurities, include but are not limited to antimony, arsenic and phosphorous”).
Regarding Claim 4, Bi teaches the integrated circuit structure of claim 1, wherein the Group V dopant impurity of the first and second source or drain structures is arsenic ([0061] – “examples of n-type dopants, i.e., impurities, include but are not limited to antimony, arsenic and phosphorous”).
Regarding Claim 5, Bi teaches the integrated circuit structure of claim 1, wherein the Group V dopant impurity of the first and second source or drain structures is a combination of phosphorous and arsenic ([0061] – “examples of n-type dopants, i.e., impurities, include but are not limited to antimony, arsenic and phosphorous”).
Regarding Claim 6, Bi teaches the integrated circuit structure of claim 1, wherein the lower fin portion (lower portion of 10) includes a portion of an underlying bulk single crystalline silicon substrate ([0038] – “The substrate 10 can be crystalline, semi-crystalline, microcrystalline, or amorphous. The substrate 10 can be essentially (i.e., except for contaminants) a single element (e.g., silicon), primarily (i.e., with doping) of a single element, for example, silicon (Si)”; [0029] – “The term “crystalline material” means any material that is single-crystalline”).
Regarding Claim 7, Bi teaches the integrated circuit structure of claim 1, further comprising: first (left 14) and second (right 14) dielectric gate sidewall spacers along the first and second sides of the gate stack, respectively ([0048] – “The spacers 14 can be formed by deposition followed by a directional etch” and “Spacer material can be silicon oxide, silicon oxynitride, silicon nitride, SiBCN, SiOCN, SiOC, or any suitable combination of those materials”).
Regarding Claim 8, Bi teaches the integrated circuit structure of claim 1, further comprising: a first conductive contact (left {32, 34, 36} – [0081] - “layers of conducting material 32, 34, 36”) on the epitaxial structure of the first source or drain structure (16); and a second conductive contact (right {32, 34, 36} – [0081] - “layers of conducting material 32, 34, 36”) on the epitaxial structure of the second source or drain structure (18).
Regarding Claim 9, Bi teaches the integrated circuit structure of claim 8, wherein the first (left {32, 34, 36}) and second (right {32, 34, 36}) conductive contacts are in the vertical trench of each of the epitaxial structures of the first and second source or drain structures (that is, (left {32, 34, 36}) and (right {32, 34, 36}) are formed in the left trench 26 and right trench 26 – trenches are shown in Fig. 5), respectively.

Regarding Claim 17, Bi teaches a computing device (see the entire document; Fig. 7; specifically, [0039]-[0084], and as cited below), comprising:
a board ([0096] – “motherboard”); and 
a component coupled to the board, the component including an integrated circuit structure ([0096] – “Methods as described herein may be used in the fabrication of integrated circuit chips. The resulting integrated circuit chips can be distributed by the fabricator in raw wafer form (that is, as a single wafer that has multiple unpackaged chips), as a bare die, or in a packaged form. In the latter case, the chip is mounted in a single chip package (such as a plastic carrier, with leads that are affixed to a motherboard or other higher level carrier) or in a multichip package (such as a ceramic carrier that has either or both surface interconnections or buried interconnections)”), comprising: 
a fin (10; Fig. 7; [0039] – “The substrate 10 can have, e.g., fins, vertical nanowires”) having a lower fin portion (lower portion of 10) and an upper fin portion (upper portion of 10); 
a gate stack ({12, 14} – [0046] – “The gate structure 12”; [0048] – “The spacers 14”) over the upper fin portion of the fin (upper portion of 10), the gate stack having a first side (left of {12, 14}) opposite a second side (right of {12, 14}); 
a first source or drain structure ({16, 22, 32, 34, 36} – [0050 - “The source/drain 16, 18”) comprising an epitaxial structure ([0051] – “in-situ doped source/drain 16, 18 are deposited or formed via epitaxial growth”) embedded in the fin at the first side of the gate stack (left of ({12, 14}); and 
a second source or drain structure ({18, 22, 32, 34, 36} - [0050 - “The source/drain 16, 18”) comprising an epitaxial structure ([0051] – “in-situ doped source/drain 16, 18 are deposited or formed via epitaxial growth”) embedded in the fin at the second side of the gate stack (right of {12, 14}), 
the epitaxial structures of the first ({16, 22, 32, 34, 36}) and second ({18, 22, 32, 34, 36}) source or drain structures having a vertical trench centered therein (36; 36 is formed in trench 26 shown in Fig. 5. – [0070 - “A first trench 26 is formed on one side of the gate structure 12 and a second trench 26 is formed on the other side of the gate structure 12”), and 
the first ({16, 22, 32, 34, 36}) and second ({18, 22, 32, 34, 36}) source or drain structures comprising silicon ([0055] – “the epitaxial semiconductor material that provides the source and drain regions 16, 18 can be composed of silicon (Si)”) and a Group V dopant impurity ([0052] – “The doped regions 16, 18 can be formed within portions of the semiconductor substrate 10. The dopant can be provided to the doped region(s) 16, 18”; [0061] – “examples of n-type dopants, i.e., impurities, include but are not limited to antimony, arsenic and phosphorous” – Note: antimony, arsenic and phosphorous are Group V dopants).
Regarding Claim 18, Bi teaches the computing device of claim 17, further comprising: a memory coupled to the board (since Bi’s system is integrated circuit chips with motherboard – see [0096]; therefore, memory is on the motherboard or coupled to it inherently).
Regarding Claim 19, Bi teaches the computing device of claim 17, further comprising: a communication chip coupled to the board (since Bi’s system is capable of being a “virtual hard drive such as in a storage access network” – [0095]; and “internet”).
Regarding Claim 23, Bi teaches the computing device of claim 17, wherein the component is a packaged integrated circuit die ([0096] – “Methods as described herein may be used in the fabrication of integrated circuit chips. The resulting integrated circuit chips can be distributed by the fabricator in raw wafer form (that is, as a single wafer that has multiple unpackaged chips), as a bare die, or in a packaged form”).
Regarding Claim 24, Bi teaches the computing device of claim 17, wherein the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor ([0096] – “The end product can be any product that includes integrated circuit chips, ranging from toys and other low-end applications to advanced computer products having a display, a keyboard or other input device, and a central processor”).
Regarding Claim 25, Bi teaches the computing device of claim 17, wherein the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box ([0096] – “The end product can be any product that includes integrated circuit chips, ranging from toys and other low-end applications to advanced computer products having a display, a keyboard or other input device, and a central processor”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Wang et al. (US 20130105898 A1 – hereinafter Wang).
Regarding Claim 2, Bi teaches claim 1 from which claim 2 depends.
But, Bi does not expressly disclose wherein the vertical trench of each of the epitaxial structures of the first and second source or drain structures has sidewalls comprising a single crystal plane.
Wang teaches depositing a single crystalline semiconductor on the sidewalls of source/drain trenches (Wang – [0059] – “a single crystalline semiconductor material on the sidewalls of the source trench 24 and the drain trench 26”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein the vertical trench of each of the epitaxial structures of the first and second source or drain structures has sidewalls comprising a single crystal plane taught by Wang into Bi.
An ordinary artisan would have been motivated to integrate Wang structure into Bi structure in the manner set forth above for, at least, this integration will provide greater deposition rate than the deposition rate of a polycrystalline semiconductor material having the same composition – Wang – [0059].

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Sato et al. (US 20220052663 A1 – hereinafter Sato).
Regarding Claim 20, Bi teaches claim 17 from which claim 20 depends.
But, Bi does not expressly disclose the computing device further comprising: a camera coupled to the board.
However, in a related art, Sato teaches a stationary game machine includes camera (Sato – Fig. 18, [0349] – “Furthermore, the stationary game machine may include a camera, a depth sensor, a microphone, and the like so that the game player can play a game using a gesture and/or a voice instead of a controller”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the computing device further comprising: a camera coupled to the board taught by Sato into Bi.
An ordinary artisan would have been motivated to integrate Sato structure into Bi structure in the manner set forth above for, at least, this integration will provide a way to capture the gestures of the game player – Sato [0349].
Regarding Claim 21, Bi teaches claim 17 from which claim 21 depends.
But, Bi does not expressly disclose the computing device further comprising: a battery coupled to the board.
However, Sato teaches a game machine includes a battery (Sato – Fig. 18 – [0360] – “A schematic cross-sectional view of an example of an ICD is illustrated in FIG. 18. An ICD main unit 5400 includes at least a battery 5401”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the computing device further comprising: a battery coupled to the board taught by Sato into Bi.
An ordinary artisan would have been motivated to integrate Sato structure into Bi structure in the manner set forth above for, at least, this integration will provide power to the gaming console as is well known in the art.
Regarding Claim 22, Bi teaches claim 17 from which claim 22 depends.
But, Bi does not expressly disclose the computing device further comprising: an antenna coupled to the board.
However, Sato teaches a game machine includes an (Sato – Fig. 18 – [0360] – “A schematic cross-sectional view of an example of an ICD is illustrated in FIG. 18. An ICD main unit 5400 includes at least a battery 5401, an electronic component 4700, an antenna 5404”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the computing device further comprising: an antenna coupled to the board taught by Sato into Bi.
An ordinary artisan would have been motivated to integrate Sato structure into Bi structure in the manner set forth above for, at least, this integration will provide a mechanism to receive power (Sato – [0364] – “The antenna 5404 can receive electric power, and the electric power is charged into the battery 5401”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898